DETAILED ACTION

This communication is responsive to the Request for Continued Examination (RCE) filed on 01/10/2022.

                      Information Disclosure Statement
The information disclosure statement (IDS), filed on 01/10/2022, has been received, acknowledge, and recorded.

                                                 REASONS FOR ALLOWANCE
1.	Claims 1, 9, 21-38 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:
Applicant’s argument filed  09/27/2021 regarding claims 1, 9, 21-38  have been considered and are persuasive.  The prior art does not disclose ” building a cache of cached internal nodes in volatile memory, the cached internal nodes cached from selected ones of the persistent internal nodes present in the persistent memory, respectively, the cached internal nodes including sorted  key-value pairs,  and each cached internal node comprising a dual pointer including a volatile pointer to a node in the volatile memory that is a child node of the cached internal node and a persistent pointer to a node in the persistent memory that is a the child node of the persistent internal nodefrom which the cached internal node is cached; and using the cache as a writethrough cache for the persistent internal nodes in the persistent memory”, as required by claim 1 and a similar to the limitations of claims 9 and 35.  Thus, prior art of record (including the references cited in Information Disclosure Statement (IDS) filed 01/10/2022) neither renders obvious nor anticipates the combination of claimed elements in light of the specification.  After a further search and a thorough examination of the present application and in light of the prior art made of record, independent claims 1, 9 and 35 are allowed.  Dependent claims 21-34, 36-38 are allowed at least by virtue of their dependency from claims 1, 9 and 35.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably  issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


        
                                                       Contact Information
3.	Any inquiry concerning this communication or earlier communications 
from the examiner should be directed to Kim T. Nguyen whose telephone number is (571)270-1757.  The examiner can normally be reached on 7:30AM to 5:00PM East. Alt Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the 
	examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Feb. 08, 2022
/KIM T NGUYEN/Primary Examiner, Art Unit 2153